Citation Nr: 0617508	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  03-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cancer of the pancreas, 
on a direct basis or as secondary to service-connected 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1978 
to September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision.  The 
veteran filed a notice of disagreement (NOD) in October 2002, 
and the RO issued a statement of the case (SOC) in December 
2002.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in February 2003.

In January 2004, the Board remanded this case to the RO for 
further action.  After completing the requested action, the 
RO continued the denial of service connection (as reflected 
in the May 2005 supplemental SOC (SSOC)), and returned this 
matter to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action necessary to 
fairly adjudicate the claim on appeal has been accomplished.

2.  There is no indication of cancer of the pancreas during 
service, or within the first post-service year, and the most 
probative (persuasive) evidence on the question of a medical 
nexus between current cancer of the pancreas and service 
weighs against such a relationship.

3.  The weight of the competent and persuasive medical 
evidence establishes that there is not likely a medical 
relationship between cancer of the pancreas and the veteran's 
service-connected diabetes mellitus.





CONCLUSION OF LAW

The criteria for service connection for cancer of the 
pancreas, on a direct basis or as secondary to service-
connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the above-noted legal 
authority, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

In a July 2002 pre-rating letter, the RO advised the 
appellant and his representative of VA's responsibilities to 
notify and assist the appellant in his claim, and what was 
required to prove a claim for service connection; the RO 
explained the information and/or evidence required from him, 
including medical evidence showing a current disability, as 
well as evidence that establishes a plausible relationship 
between the claimed disability and service.  Further, through 
the September 2002 rating decision, a December 2002 SOC, a 
February 2003 SSOC, and a May 2005 SSOC, the RO notified the 
appellant and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the July 2002 pre-rating notice 
letter, along with the March and October 2004 notice letters, 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the July 2002 letter, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies; requested that the veteran 
identify and provide the necessary releases for any medical 
providers from whom he wanted the RO obtain and consider 
evidence; and invited the veteran to submit any additional 
evidence in support of his claims.  These points were 
reiterated in the March 2004 letter, which identified the 
claim as encompassing both theories of entitlement.  The 
March 2004 notice letter also identified the evidence that 
the RO had received to date; that letter also that that the 
RO would obtain any private medical records for which 
sufficient information and authorization was furnished, and 
pertinent VA records if the veteran identified the date(s) 
and place(s) of treatment; and that the veteran should send 
in any medical records he had.  The October 2004 letter 
notified the veteran that the RO had arranged for him to 
undergo examination in connection with the claim. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As indicated above, all four content of notice 
requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the September 2002 rating action on appeal.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claims 
were fully developed and re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  In this regard, as indicated above, via various 
notice documents, to include the 2002 notice letter, the 
rating decision on appeal, the SOC and the 2003 SSOC, the 
veteran was afforded opportunities to present information 
and/or evidence in support of his claim.  After issuance of 
the March 2004 and October 2004 notice letters (which, as 
indicated above, substantially completed VA's notice 
requirements), the veteran was afforded further opportunites 
to present information and/or evidence before the RO 
readjudicated the veteran's claims on the basis of all the 
evidence of record in May 2005 (as reflected in the SSOC).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the appellant's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, 
the veteran's status is not at issue.  While the RO has not 
provided any notice regarding the degree of disability or 
effective date, such omission is harmless, on these facts.  
Id.  As the Board's decision herein denies the appellant's 
claim for service connection for cancer of the pancreas, on a 
direct basis or as secondary to service-connected diabetes 
mellitus, no rating or effective date is being assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, VA 
medical records and has arranged for the veteran to undergo 
VA examinations in connection with his claim in August 2002 
and November 2004, reports of which are of record.  The Board 
notes that the veteran was afforded a second VA examination 
in November 2004 in response to the veteran's concern that 
the August 2002 VA examiner had examine him previously and 
had provided the same opinion.  The Board also notes that the 
veteran has been given the opportunity to submit evidence and 
argument to support his claim, which he has done; he has 
submitted an opinion from his primary VA nurse practitioner, 
he has provided copies of medical text, and he has submitted 
additional statements in support of his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that that need to be obtained.  The record also presents no 
basis for further developing the record to create any 
additional evidence to be considered in connection with the 
claim. 

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 



II.  Background

Service medical records are negative for any complaints, 
findings, or diagnosis relating to the veteran's pancreas.  
The veteran's April 1998 retirement examination reflects a 
normal clinical evaluation of all systems and normal 
laboratory findings to include the veteran's hematocrit and 
bilirubin.  In a contemporaneous self-reported medical 
history the veteran responded in the negative as to any past 
or current stomach, liver or intestinal problems.   

A January 1999 VA medical record reflects that the veteran 
was newly diagnosed with diabetes.  

During a May 2000 VA diabetes mellitus examination, the 
veteran stated he was diagnosed with diabetes in 1998 and was 
essentially asymptomatic.  He reported a history of frequent 
bronchitis and complained of intermittent occasional burning 
of the hands and feet, as well as decreased healing of cuts.  
He had no history of heart disease, although he stated that 
he did have a heart murmur.  The veteran had no history of 
bladder or bowel functional impairment.  Impression was 
history of diabetes mellitus type 2, essentially well 
controlled, although the veteran did complain of some mild 
neurological findings.  

In a June 2000 rating decision, service connection for 
diabetes mellitus was granted, on the basis of presumption, 
although not shown in service, because the veteran's DM was 
manifested to a compensable degree within one year following 
discharge from service.  

In early April 2002, the veteran was discharged from the VA 
Medical Center (VAMC) in Charleston, South Carolina, with 
diagnoses that included probable choledocholithiasis, 
elevated liver enzymes, and diabetes mellitus.  A few days 
after being discharged, the veteran presented to his primary 
care family nurse practitioner for follow-up.  At that time, 
she noted persistent increase in liver function tests, urine 
continuous concentrated, and stool chalky light color.  The 
veteran's chief complaints were sinusitis, yellow rhinorhea, 
headaches and head congestion.  On abdominal examination, the 
liver had right upper quadrant tenderness and the 
practitioner noted that she was unable to palpate the liver 
due to voluntary guarding.  Laboratory results reflected 
increasing elevation in liver enzymes.  

The veteran's liver enzymes continued to increase and at the 
end of April 2002, the veteran underwent an endoscopic 
ultrasonography (EUS), revealing an impression of pancreatic 
head mass, with a fine needle aspiration preliminary reading 
consistent with a neuro-endocrine tumor.  However, the 
following day, the veteran underwent an endoscopic retrograde 
cholangiopancreatography (ERCP), which noted a malignant 
appearing stricture in the distal bile duct, a stent was 
placed with good flow and the diagnosis was pancreatic 
cancer.  

In June 2002, the veteran filed a claim for service 
connection for cancer of the pancreas secondary to service-
connected diabetes.

During an August 2002 VA examination, the veteran provided 
the medical history indicated above, and stated that his 
symptoms had now significantly improved since the stent was 
placed and the blockage was removed.  He stated that he does 
not have a neuroendocrine tumor, but an actual 
adenocarcinoma.  The veteran stated that he had chemotherapy 
since June and was currently on his third cycle with related 
side effects otherwise he felt well.  He had lost sixty 
pounds since the time of diagnosis.  On physical examination, 
the veteran was noted as a moderately obese male in no acute 
distress.  His abdomen revealed normoactive bowel sounds.  
There was no hepatic or splenic enlargement and there was no 
abdominal tenderness.  The examiner commented that in 
researching causation of the adenocarcinoma of the pancreas, 
there was apparently literature that supports diabetes as a 
risk factor, but this was not conclusive.  The examiner 
stated that it would be his impression that even if the 
diabetes mellitus was a risk factor for the development of 
the adenocarcinoma of the pancreas, he would imagine that it 
would require longstanding diabetes mellitus with 
longstanding inflammatory changes.  The examiner furthered 
that the veteran was approximately three years between the 
diagnosis of diabetes mellitus and the onset of pancreatic 
carcinoma.  It was therefore his opinion that it was less 
likely that the veteran's pancreatic cancer was related to 
his type II diabetes mellitus.  

In an October 2002 letter, the veteran's VA primary care 
family nurse practitioner stated that the veteran was 
diagnosed with advanced pancreatic cancer in June 2002.  She 
opined that the pancreatic cancer was present prior to and 
likely contributed to the development of diabetes.  She 
furthered opined that it was reasonable to believe that 
occult pancreatic cancer commenced well before the veteran 
was discharged from service, but was not discerned until the 
onset of symptoms of biliary obstruction in April 2002.  

In a letter dated in January 2003, the veteran's VA primary 
care nurse practitioner opined that DM is integrally related 
with the veteran's subsequent diagnosis of pancreatic cancer, 
and that both conditions were likely present in seminal form 
prior to the veteran's discharge from the military.  In 
support of her position, she submitted an article from 
Gastrointestinal Endoscopy regarding the epidemiology of 
pancreatic cancers.

In February 2003, the veteran submitted a letter in which he 
stated that his research showed that diabetes and pancreatic 
cancer were interrelated.  He provided copies of excerpts 
from medical articles from the internet and medical texts as 
to the epidemiology and pathology of pancreatic cancer.  

VA outpatient medical records, dated from October 2003 to 
March 2004, reflect evaluation and treatment for pancreatic 
head carcinoma with signs of metastases to the liver and the 
right lung base. 

A November 2004 VA examination report includes a notation  
that the examining physician reviewed the veteran's claims 
file.  The examiner noted that the veteran was diagnosed with 
DM in 1998 and pancreatic cancer in 2002 with subsequent 
chemotherapy.  He indicated that the veteran's bilirubin 
levels have recently come down to almost normal.  In October 
2004, the veteran had CT scans of the abdomen and pelvis 
which showed an absence of metastases.  The examiner noted 
that the issue he was requested to address was whether or not 
the veteran's pancreatic cancer might have been present while 
in service or later caused by his DM, which is service-
connected.  The examiner noted that the veteran reported 
having had one episode of yellowing of his sclera in 1997 or 
1998, but his review of the veteran's service medical records 
failed to document any such complaint.  The examiner opined 
that with no evidence to support the veteran's contentions, 
it was not likely that the veteran's cancer of the pancreas 
was present during his military service.  He also opined, in 
agreement with the August 2002 VA examiner's opinion, that it 
was not likely that this cancer was secondary to the 
veteran's diabetes.  

III. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may be granted for 
a  disability diagnosed after discharge, when all the 
evidence,  including that pertinent to service, establishes 
that the  disability is due to disease or injury that was 
incurred or  aggravated in service.  38 C.F.R. § 3.303(d).   

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946 and a malignant tumor becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), service connection also may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  See also 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Initially, the Board notes that the record does not support a 
grant of service connection for cancer of the pancreas on a 
direct basis.  

Service medical records are completely negative for any 
findings or complaints of cancer of the pancreas.  
Additionally, on retirement examination, all of the veteran's 
laboratory results were normal as were the clinical findings.  
Hence, no cancer of the pancreas was shown in service.  The 
first medical record noting the veteran's symptoms and 
providing a diagnosis of cancer of the pancreas was in April 
2002, over three years after the veteran's discharge from 
service.  Since there is no medical evidence suggesting the 
presence of, or providing a diagnosis of, cancer of the 
pancreas within the first post-service year, service 
connection is not available for such disability on a 
presumptive basis.

There also is no persuasive evidence of a nexus between 
current cancer of the pancreas and the veteran's military 
service.  In this regard, the Board has taken into 
consideration the VA nurse practitioner's statement that it 
was "reasonable to believe" that occult pancreatic cancer 
commenced and was likely present well before the veteran was 
discharged from service; however, this statement is not 
supported by, and, in fact, is inconsistent with, the 
contemporaneous medical evidence noted above-which does not 
reflect the presence of pancreatic cancer in service, at the 
time or veteran's retirement physical in April 1998, or on 
May 2000 VA diabetes examination.  Moreover, the nurse 
practitioner provided no rationale for her opinion.  As such, 
her unsupported statement does not constitute persuasive 
evidence that cancer of the pancreas was, in fact, present in 
service.  The Board also points that in October 2002 letter, 
the same nurse practitioner acknowledged that the veteran's 
first onset of symptoms of cancer of the pancreas was 
manifested primarily by billiard obstruction in April 2002.  
This statement appears inconsistent with her previous 
opinion.

By contrast, the Board finds that the most probative evidence 
on the question of a relationship between the veteran's 
current cancer of the pancreas and service weighs against the 
claim.  In this regard, the November 2004 VA examiner 
indicated that a review of the veteran's many service medical 
records failed to reveal any indication that the veteran 
complained of or was treated for a condition related to 
cancer of the pancreas.  The examiner opined that it was not 
likely that cancer of the pancreas was present during the 
time of the veteran's military service, ruling out a nexus 
between the veteran's current cancer of the pancreas and 
service.  The examiner cited to the veteran's documented 
medical history, and, as such provided, a rationale for his 
opinion.  The Board finds that the November 2004 VA medical 
opinion, based both upon examination of the veteran and 
consideration of the veteran's documented medical history, is 
the more probative opinion on the question of medical nexus 
to service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board).

On the matter of a relationship between the veteran's cancer 
of the pancreas and his service-connected diabetes mellitus, 
the Board also finds that the most persuasive evidence weighs 
against this aspect of the claim.  In October 2002 and 
February 2003, the veteran's VA practitioner opined that the 
veteran's service-connected diabetes mellitus is integrally 
related with the veteran's subsequent diagnosis of pancreatic 
cancer.  As a basis for her opinion, she quoted from a 
medical article that found evidence in support of an 
association between pancreatic cancer and diabetes mellitus.  
However, this same article also found an association between 
pancreatic cancer and tobacco smoking, obesity, dietary 
factors, and physical activity.  Conversely, both the August 
2002 and November 2004 VA examiners have opined that there is 
no relationship between the veteran's cancer of the pancreas 
and his service-connected diabetes mellitus; as discussed in 
more detail below, these opinions are more probative as to 
the existence of any such relationship.  

The Board notes that a diagnosis or opinion by a health care 
professional need not be accepted as conclusive, and is not 
entitled to absolute deference; rather, it is the Board's  
responsibility to weigh and assess the credibility of the 
medical evidence of record.  See Evans v. West, 12 Vet. App.  
22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193  
(1991).   In so doing, the Board may accept one medical 
opinion and reject others.  Owens v. Brown, 7 Vet. App. 429,  
433 (1995).  Among the factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In this case, for reasons expressed below, the Board finds 
that the opinions of the VA examiners that weigh against a 
finding of secondary service connection are more probative on 
this question.  

First, the August 2002 and November 2004 examiners each 
determined that the veteran's current cancer of the pancreas 
is unrelated to his service-connected diabetes mellitus on 
the basis of detailed and thorough examinations, involving 
review of the veteran's claims file as well as his reported 
medical history.  By contrast, the VA practitioner did not 
have the opportunity to review the veteran's claims file.  

Second, the VA examiners provided detailed rationales for 
their opinions, while the VA practitioner provided conclusory 
statements and statements based on findings of a general 
medical study without specific consideration of the facts 
pertinent to the veteran's case.  The August 2002 VA examiner 
stated that he conducted research on the etiology of the 
adenocarcinoma of the pancreas and noted that there was 
literature supporting diabetes as a risk factor, but it was 
not conclusive.  He indicated that for this theory to be 
applicable, he believed that it would require an individual 
to have a long history of diabetes with a long history of 
inflammatory changes.  In the veteran's case, with only three 
years between his diagnosis of diabetes mellitus and the 
onset of pancreatic carcinoma, the examiner opined that it 
was not likely that the veteran's pancreatic cancer was 
related to his service-connected diabetes mellitus.  The 
November 2004 VA examiner also opined that the veteran's 
cancer of the pancreas was not secondary to his service-
connected diabetes mellitus.
  
The Board also notes that the VA practitioner's October 2002 
and January 2003 opinions were associated with the claims 
file in February 2003, and therefore were in the file when 
the VA examiner reviewed it in November 2004.  The Board 
considers it to be significant that the VA examiner was 
presumably aware of the VA practitioner's letters, but 
arrived at a contrary opinion.   

The Board also points out that the medical treatises 
submitted by the veteran in February 2003 as to the secondary 
effects of diabetes mellitus, are generic texts that do not 
involve application of principles of causation to the facts 
of an individual case.  While such evidence may provide 
important support when combined with the opinion of a medical 
professional (see Mattern v. West, 12 Vet. App. 222, 228  
(1999), in this case, the more thorough and well-supported 
opinions of the above examiners reflect that the pertinent 
medical literature does not support the veteran's claim.  As 
such, the Board finds that the opinions of the VA examiners 
are more persuasive, and thus, entitled to more weight on the 
question of a medical relationship between cancer of the 
pancreas and service-connected diabetes mellitus.  See 
Prejean, 13 Vet. App. at 444.  

Under these circumstances, the Board concludes that the 
preponderance of the medical evidence weighs against the 
claim for service connection for cancer of the pancreas, on 
either a direct or secondary basis.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions. While the Board does not doubt the 
sincerity of the veteran's belief that he has cancer of the 
pancreas that is either related to service or a service-
connected disability, here, the claim turns on a medical 
matter.  As a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative opinion on such a matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  For that reason, the veteran's unsupported 
assertions, without more, simply do not constitute persuasive 
evidence in support of the claim.

For all the foregoing reasons, the Board concludes that the 
claim for service connection for cancer of the pancreas, on a 
direct basis or as secondary to service-connected diabetes 
mellitus, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against each aspect of the veteran's claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).


ORDER

Service connection for cancer of the pancreas, on a direct 
basis or as secondary to service-connected diabetes mellitus 
is denied.



_________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


